PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Luna et al.
Application No. 14/281,856
Filed: 19 May 2014
For: COMBINATION SPEAKER AND LIGHT SOURCE RESPONSIVE TO STATE(S) OF AN ORGANISM BASED ON SENSOR DATA
:
:
:
:	DECISION ON PETITION
:
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.137(a) filed March 25, 2021.

The petition to revive under 37 CFR 1.137(a) is hereby DISMISSED.

The application became abandoned May 6, 2016 for failure to timely submit a proper reply to the Notice of Allowance (Notice) mailed February 5, 2016. The application is further abandoned for failure to timely submit executed inventor oaths/declaration. The Notice set a three-month statutory period of time for reply. Notice of Abandonment was mailed May 23, 2016. A petition to revive was filed January 18, 2019 and granted January 18, 2019. The petition decision issued January 18, 2019 was vacated and the status of the application returned to abandoned by way of petition decision rendered February 4, 2019. A petition to revive was filed August 7, 2020 and dismissed September 25, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) required the petition fee; (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition fails to satisfy requirement (3) set forth above as the petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay. However, this petition to revive the abandoned application under 37 CFR 1.137(a) was filed more than two years after the date of abandonment. 

See, Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO remains concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the reply until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 27 and 37 CFR 1.137 rests with the petitioner. See, MPEP 711.03(c)(II)(F).

With respect to the first period of delay, the delay in filing the reply that originally resulted in the abandonment, petitioner has failed to establish that the delay in timely filing a proper reply to the Notice was unintentional. The application became abandoned May 6, 2016 at which time ALIPHCOM was the applicant responsible for timely submitting a proper reply to the Notice. In this regard, Affiant Luna states that ALIPHCOM was “shut down” on or about June 2017. Affiant Luna further states that he “instructed Kokka and Backus, LLC and CPA Global to employ procedures to ensure that patent applications (including the above-identified application) were, on a timely basis, diligently prosecuted and that fees were paid. Such procedures continued until funds were no longer available to ALIPHCOM to pay Kokka and Backus, LLC and CPA Global for their fees.”

Affiant Luna seemingly attributes the abandonment of the application on May 6, 2016 to the lack of funds to pay Kokka and Backus, LLC and CPA Global. However, it cannot be found that failure to timely submit a proper reply to the Notice was unintentional as the application was already abandonment prior to the time period referenced by Affiant Luna, i.e., the referenced shutdown, which occurred on or about June 2017. Moreover, a delay resulting from a deliberately chosen course of action on the part of applicant, i.e., instructing counsel to continue prosecution of the application until funds were no longer available, does not become an unintentional delay within the meaning of 37 CFR 1.137(a) because the applicant remains interested in eventually obtaining a patent, but simply seeks to defer patent fees and patent prosecution expenses. Furthermore, a change of circumstances that occurred subsequent to the abandonment, such as a change of ownership, does not render “unintentional” the prior delay that resulted from a deliberate decision on the part of applicant to permit the application to become abandoned.

With respect to the second period of delay, the delay in filing the initial petition pursuant to 37 CFR 1.137(a) on August 7, 2020, petitioner has failed to establish that the entire delay, from the time that the reply to the Notice was due until the filing of the petition, was unintentional. 

Delay in seeking revival of the application can be attributed to ALIPHCOM as USPTO Assignment records reflect, per Reel/Frame 043711/0001, ALIPHCOM remained applicant until on or about June 19, 2017. The petition fails to establish that the delay in seeking revival, from 

Affiant Setton, CEO of applicant JAWB LLC since on or about July 2017, references an assignment from ALIPHCOM to ALIPHCOM LLC recorded on August 29, 2017 and an assignment from ALIPHCOM LLC to JAWB LLC recorded on September 1, 2017. Affiant Setton indicates that he became aware that the application was abandoned “around Q2 2018” and that he instructed Envision IP to seek revival of the application “around Q4/2018 to Q1/2019.”
As no explanation has been provided for the delay in seeking revival, from the time that Affiant Setton and applicant JAWB LLC became aware that the application was abandoned around Q2 2018 until the time that a petition to revive was filed on January 18, 2019, it cannot be found that the delay in filing a petition to revive on January 18, 2019 was unintentional.

Moreover, the petition to revive filed January 18, 2019 was dismissed January 30, 2019. Rather than timely submit a renewed petition in response thereto, petitioner filed a second petition to revive on August 7, 2020, more than 18 months later. In view of the extended period of delay in seeking revival of the application after having been informed that the petition to revive filed February 4, 2019 was dismissed, it cannot be found that the continued delay in seeking revival of the application was unintentional.

With respect to the third period of delay, the delay in filing a grantable petition pursuant to 37 CFR 1.137(a), any request for reconsideration of this decision must also establish that the filing of a grantable petition to revive has been unintentional. 

As previously indicated, when addressing each period of delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See, In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See, In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the response in the above identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See, Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See, MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

See, MPEP 601.05(a). An ADS submitted after payment of the issue fee is considered as an amendment to the application under 37 CFR 1.312. No amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee. The petition under 37 CFR 1.313(c)(2) and a request for continued examination (and fee) will be considered in due course. See, MPEP 1308.

Please note that a renewed petition fee is not required to seek reconsideration of this decision.

Accordingly, the petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency decision.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents
					P.O. Box 1450
					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
	Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions